DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7-8 are objected to because of the following informalities: replace “a plurality of the projectors according to claim 1” with “a projector according to claim 1” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being un-patentable over TANAKA (US 2018/0217486 A1) in view of Okubo et al. (US 2017/0205699 A1; Okubo).
As of claim 1, TANAKA teaches a projector [fig 5] comprising: a first illumination light source 20, 24 [fig 5] configured to emit a first illumination light ray which is a first polarized light when either one of an s-polarized light and a p-polarized light [fig 5], which are linearly polarized light [0016], is set as the first polarized light (s-polarized) [fig 5] and the other is set as a second polarized light (p-polarized) [fig 5]; a second illumination light source 38 (phosphor plate) [fig 5] [0013] configured to emit a second illumination light ray (yellow light) [0031]; a first dichroic mirror 32 [fig 5], which is arranged on an optical path of the first (s and p light from 20, 24) [fig 5] and second illumination light rays (yellow light) [0031], comprising a specific polarization reflection area which reflects the first polarized light (upper part of dichroic mirror 32 reflects s and p polarized light towards phosphor plate 38) [fig 5] and transmits the second polarized light and the second illumination light ray (s and p polarized light and polarized yellow lights) [fig 5], and a transmission area which transmits the first and second illumination 
TANAKA does not teach a phase difference plate, which is arranged on an optical path of the first and second illumination light rays which pass through the first dichroic mirror, configured to convert the linearly polarized light into circularly polarized light.
Okubo teaches a projector [fig 2] having a phase difference plate 48 [fig 2] [0106], which is arranged on an optical path of the first and second illumination light rays 411, 412 [fig 2] which pass through the first dichroic mirror 413 [fig 2], configured to convert the linearly polarized light into circularly polarized light [0106].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phase difference plate, which is arranged on an optical path of the first and second illumination light rays which pass 
As of claim 4, TANAKA teaches a projector [fig 5] comprising: a first illumination light source 20, 24 [fig 5] configured to emit a first illumination light ray which is a first polarized light when either one of an s-polarized light and a p-polarized light [fig 5], which are linearly polarized light [0016], is set as the first polarized light (s-polarized) [fig 5] and the other is set as a second polarized light (p-polarized) [fig 5]; a second illumination light source 38 (phosphor plate) [fig 5] [0013] configured to emit a second illumination light ray (yellow light) [0031]; a first dichroic mirror 32 [fig 5], which is arranged on an optical path of the first (s and p light from 20, 24) [fig 5] and second illumination light rays (yellow light) [0031], comprising a specific polarization reflection area (upper portion of dichroic mirror 32 facing the phosphor plate 38) [fig 5] which transmits the second polarized light  (p-polarized light from 24) and reflects the first polarized light and the second illumination light ray (s and p polarized light and polarized yellow lights) [fig 5], and a total reflection area which reflects the first and second illumination light rays (lower part of dichroic mirror 32 facing 42) [fig 5] reflects both s and p polarized light) [fig 5]; and a polarization conversion element 202 [fig 5], which is arranged on an optical path of the first and second illumination light rays (s and p polarized light and polarized yellow lights) [fig 5] transmitted through the phase difference plate 202 [fig 5], configured to transmit a polarized light of either the first polarized light or the second polarized light (s or p light) [fig 5], to shift an optical axis of 
TANAKA does not teach a phase difference plate, which is arranged on an optical path of the first and second illumination light rays which pass through the first dichroic mirror, configured to convert the linearly polarized light into circularly polarized light.
Okubo teaches a projector [fig 2] having a phase difference plate 48 [fig 2] [0106], which is arranged on an optical path of the first and second illumination light rays 411, 412 [fig 2] which pass through the first dichroic mirror 413 [fig 2], configured to convert the linearly polarized light into circularly polarized light [0106].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phase difference plate, which is arranged on an optical path of the first and second illumination light rays which pass through the first dichroic mirror, configured to convert the linearly polarized light into circularly polarized light as taught by Okubo to the projector as disclosed by TANAKA in order to convert a polarization direction of incident linearly polarized light (Okubo; [0006]).
Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being un-patentable over TANAKA (US 2018/0217486 A1) in view of Okubo et al. (US 2017/0205699 A1; Okubo) and further in view of SAKATA (US 2017/0195645 A1; SAKATA). 
As of claim 2, TANAKA teaches in view of Okubo teaches the invention as cited above. TANAKA further teaches the first illumination light source 20, 24 [fig 5] is a blue laser light source [0016], the first illumination light ray is a blue laser light ray [0016], the second illumination light source 35 [fig 5] is a phosphor [0035], the second illumination light ray is a yellow illumination light ray [0031] containing a component in a red band and a component in a green band generated by irradiating the phosphor with the blue laser light ray [0031], and the phosphor diffuses the blue laser light ray [0031] in which a plurality of polarized light are mixed and irradiates the first dichroic mirror 32 [fig 5] with the yellow illumination light ray and the polarized blue laser light ray [0033].
TANAKA teaches in view of Okubo does not teach phosphor diffuses the blue laser light ray into a randomly polarized light.
SAKATA teaches a projector [fig 1] having phosphor 463 [fig 2] diffuses the blue laser light ray into a randomly polarized light (having the p-polarized light and the s-polarized light) [0026].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have phosphor diffusing the blue laser light ray into a randomly polarized light as taught by SAKATA to the projector as disclosed by SAKATA in order to increase a possibility of the diffusion of the incident blue light (SAKATA; [0112]).

As of claim 5, TANAKA teaches in view of Okubo teaches the invention as cited above. TANAKA further teaches the first illumination light source 20, 24 [fig 5] is a blue laser light source [0016], the first illumination light ray is a blue laser light ray [0016], the second illumination light source 35 [fig 5] is a phosphor [0035], the second illumination light ray is a yellow illumination light ray [0031] containing a component in a red band and a component in a green band generated by irradiating the phosphor with the blue laser light ray [0031], and the phosphor diffuses the blue laser light ray [0031] in which a plurality of polarized light are mixed and irradiates the first dichroic mirror 32 [fig 5] with the yellow illumination light ray and the polarized blue laser light ray [0033].
TANAKA teaches in view of Okubo does not teach phosphor diffuses the blue laser light ray into a randomly polarized light.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have phosphor diffusing the blue laser light ray into a randomly polarized light as taught by SAKATA to the projector as disclosed by TANAKA teaches in view of Okubo in order to increase a possibility of the diffusion of the incident blue light (SAKATA; [0112]).
As of claim 6, TANAKA teaches a second dichroic mirror 204 [fig 5], which is arranged on optical paths of the first and second illumination light rays (blue and yellow) transmitted through the polarization conversion element 202 [fig 5], configured to separate the yellow illumination light ray and the blue illumination light ray (204 separates and reflects blue light) [0040] which is the blue laser light ray (from 20, 24) [fig 5], and a third dichroic mirror 205 [fig 5], which is arranged on an optical path of the yellow illumination light ray separated by the second dichroic mirror 204 [fig 5], configured to separate the yellow illumination light ray into a red illumination light ray containing a component in the red band and a green illumination light ray containing a component in the green band (205 separates yellow light into red and green lights and reflects green light) [0040].
Claims 7-8 are rejected under 35 U.S.C. 103 as being un-patentable over TANAKA (US 2018/0217486 A1) in view of Okubo et al. (US 2017/0205699 A1; Okubo) and further in view of HIROTA (US 2018/0241978 A1). 

HIROTA teaches an image projecting and capturing device 200-1, 200-2, 200-3, 200-4 [fig 25A] having a plurality of light shielding plates (diaphragms) [0202] which are arranged corresponding to each of the projectors 200-1, 200-2, 200-3, 200-4 [fig 25] so as to block parts of the images (by diaphragms), wherein a plurality of images 451-1, 451-2, 451-3, 451-4 projected by the plurality of projectors are displayed as a multi-projection image by overlapping the parts each other [fig 25A].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of light shielding plates which are arranged corresponding to each of the projectors so as to block parts of the images, wherein a plurality of images projected by the plurality of projectors are displayed as a multi-projection image by overlapping the parts each other as taught by HIROTA to the projector as disclosed by TANAKA teaches in view of Okubo in order to provide overlap correction, and screen-shape correction (HIROTA; [0300]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art SUGIYAMA (US 20200103734 A1) teaches a light source unit having a first light source and a second light source that are configure to emit light in a first 
- Prior Art AKIYAMA et al. (US 20130229628 A1) teaches a projector which includes a solid-state light source that emits linearly polarized light, a birefringence element that converts the linearly polarized light emitted from the solid-state light source into circularly or elliptically polarized light, a diffusion element that diffuses the light having exited from the birefringence element, and a polarization conversion element that separates the diffused light having exited from the diffusion element into first polarized light polarized in a first polarization direction and second polarized light polarized in a second polarization direction, converts the polarization direction of the first polarized light into the second polarization direction, and outputs the resultant first and second polarized light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882